United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Larchmont, NY, Employer
)
__________________________________________ )
J.B., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-803
Issued: October 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 16, 2010 appellant filed a timely appeal from the December 30, 2009
schedule award decision of the Office of Workers’ Compensation Programs. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 10 percent impairment to his right upper
extremity.
FACTUAL HISTORY
On April 20, 2007 appellant, then a 65-year-old postal carrier, filed a claim for a
traumatic injury to his right arm on January 25, 2007 when he felt a sharp pain while casing mail.
On April 4, 2006 he underwent right shoulder arthroscopic surgery, including subacromial
decompression and mini open rotator cuff repair, performed by Dr. Young Don Oh, an attending
Board-certified orthopedic surgeon. On May 8, 2007 Dr. Oh repeated these surgical procedures.

On August 9, 2007 the Office accepted appellant’s claim for a right rotator cuff tear. On
March 3, 2008 appellant filed a claim for a schedule award.1
On August 14, 2008 the Office asked appellant to provide an impairment rating from his
attending physician based on the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (the A.M.A., Guides), including the date of maximum
medical improvement, findings on physical examination, a description of subjective complaints
and a recommended percentage of impairment.
On October 13, 2008 Dr. Oh provided findings on physical examination that included
good active flexion and extension, good passive range of motion, good strength on resisted
movements, no appreciable effusion and some discomfort with Job’s sign. Subjective
complaints included some right arm pain when appellant worked above his head and a locking
sensation when lifting his arm. Based on state workers’ compensation guidelines, Dr. Oh
advised that appellant had approximately 15 percent right shoulder impairment.
On November 13, 2008 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and
an Office medical adviser, found that appellant had 10 percent right upper extremity impairment
based on Dr. Oh’s October 13, 2008 report and the fifth edition of the A.M.A., Guides. There
was no impairment for loss of strength or range of motion based on good strength and good
active and passive range of motion. Appellant had 10 percent impairment for resection
arthroplasty of the right shoulder, according to Table 16-27 at page 506 of the A.M.A., Guides.2
Dr. Magliato noted that Dr. Oh’s impairment rating was based on state impairment guidelines
rather than the A.M.A., Guides.
On December 12, 2008 the Office advised Dr. Oh that federal workers’ compensation
impairment ratings were based on the A.M.A., Guides, not state impairment guidelines. It asked
him to review Dr. Magliato’s impairment rating and, if he disagreed, to explain his opinion of
appellant’s right upper extremity impairment with reference to specific tables in the A.M.A.,
Guides. There was no response from Dr. Oh.
In a February 6, 2009 decision, the Office granted appellant a schedule award for 10
percent right upper extremity impairment, for 31.2 weeks, from October 13, 2008 to
May 19, 2009.3 On July 8, 2009 it reissued the schedule award for 10 percent right upper
extremity impairment, as it failed to send the February 6, 2009 decision to appellant’s
representative.
1

Appellant has an occupational disease claim under OWCP File No. xxxxxx651 accepted for a disorder of bursae
and tendons in the right shoulder and right rotator cuff syndrome.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (after obtaining all necessary medical evidence, the file should be routed to an
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified, especially
when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 10 percent equals 31.2 weeks of
compensation.

2

Appellant requested a hearing that was held on October 13, 2009.
By decision dated December 30, 2009, an Office hearing representative affirmed the
July 8, 2009 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
ANALYSIS
The Board finds that appellant has no more than 10 percent right upper extremity
impairment.
Dr. Oh provided findings on physical examination that included good strength and range
of motion. Subjective complaints included some right arm pain when appellant worked above
his head and a locking sensation when lifting his arm. Based on state workers’ compensation
guidelines, Dr. Oh found 15 percent right shoulder impairment. He did not explain his
impairment rating with reference to specific portions of the fifth edition of the A.M.A., Guides.
Dr. Oh advised that his impairment rating was based on state impairment guidelines. His report
was properly referred to Dr. Magliato for application of Dr. Oh’s findings to the A.M.A., Guides.
Dr. Magliato found that appellant had 10 percent right upper extremity impairment based
on Dr. Oh’s report and the fifth edition of the A.M.A., Guides. There was no impairment for
strength or range of motion. Dr. Magliato found that appellant had 10 percent impairment for
resection arthroplasty of the right shoulder, according to Table 16-27 at page 506 of the A.M.A.,
Guides, as appellant did not undergo total shoulder resection arthroscopy. He noted that
Dr. Oh’s impairment rating as based on state impairment guidelines rather than the A.M.A.,
Guides. The Office asked Dr. Oh to review Dr. Magliato’s impairment rating and address any
disagreement with reference to specific sections in the fifth edition of the A.M.A., Guides.
Dr. Oh did not respond. The weight of the medical evidence of record establishes that appellant
has 10 percent permanent impairment of the right arm.
The Board finds that the weight of the medical evidence establishes that appellant has no
more than 10 percent right upper extremity impairment.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404.

3

CONCLUSION
The Board finds that appellant has no more than 10 percent right upper extremity
impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 30, 2009 is affirmed.
Issued: October 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

